In re Cupit, Michael B.; — Other(s); applying for writ of certiorari and/or review, supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 59,568; to the Court of Appeal, First Circuit, No. CW97 1072.
Granted. The court of appeal should have treated relator’s application for supervisory writs from the final appealable judgment as a timely appeal. See Armstrong v. Stein, 94-0097 (La. 3/18/94), 634 So.2d 845. Accordingly, the matter is remanded to the court of appeal for docketing as an appeal.
KIMBALL, J., not on panel.